290 F.2d 220
Mrs. Phoebe A. WOOD and James Dawson Wood,v.ATLANTIC COAST LINE RAILROAD COMPANY.
No. 18639.
United States Court of Appeals Fifth Circuit.
March 27, 1961.

E. Way Highsmith, A. A. Alaimo, Brunswick, Ga., Homer C. Eberhardt, Valdosta, Ga., for appellant.
T. H. Vann, Roy M. Lilly, Thomasville, Ga., S. Spencer Bennet, Quitman, Ga., for appellee.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
About 1:30 o'clock a.m. on February 2, 1958, an automobile in which the appellant, Mrs. Phoebe A. Wood, was a passenger was driven by the appellant, James Dawson Wood, into the middle of a train of the appellee at a railway crossing on a street in Tifton, Georgia.  The appellants were injured in the collision.  Jury verdicts for the appellants were returned in a consolidated action asserting that the collision and the consequent injuries resulted from the negligence of the appellee railroad company.  The trial court entered judgments for the appellee notwithstanding the verdicts and from those judgments this appeal was taken.  The reasons for the entry of the judgments are well stated in the opinion of the district judge.  Wood v. Atlantic Coast Line Railroad Company, D.C., 192 F.Supp. 351.  We are in accord with what is there said and the judgments of the district court are


2
Affirmed.